PER CURIAM.
This is a petition in the matter of an application to review in the matter of law the proceedings of the District Court of the United States for Porto Rico, concerning certain matters in bankruptcy, and the motion under consideration is one filed by the respondent for security for costs. None of the rules cited by the applicant govern the proceedings in the Circuit Court of Appeals in the *604matters mentioned. For writs of error at common law, also for the ordinary appeals in equity, the statutes of the United States, or the rules of the courts, make provisions for security for costs on allowance of the citation, or subsequent thereto. We have no statute, or rule, or any settled practice, giving a right to a respondent or appellee to apply for security for costs on a petition of this character, and we hesitate to initiate such a practice. We also refrain from laying down any rule which would prevent the Circuit Court of Appeals from requiring such security in an especially meritorious case. It is enough to add to what we have said that the present case has no special features.
The petition for security for costs is denied.